Citation Nr: 1046764	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-09 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a cardiac disability, 
to include Wolfe-Parkinson-White syndrome.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen the 
previously denied claim for service connection for a cervical 
spine disability and a cardiac disability.  In June 2009, the 
Board testified before the Board via videoconference hearing.  In 
November 2009, the Board reopened the claims and remanded them 
for further adjudication.  In May 2010, the Veteran testified 
before the Board at a hearing held at the RO.

The appeal is REMANDED to the RO.


REMAND

Additional development is necessary prior to further disposition 
of the Veteran's claim for service connection for a cervical 
spine disability.

The Veteran contends that while he was in-service, he was 
temporarily assigned to Fallon Naval Air Station in Nevada in 
January 1973, and that while he was standing in the barracks at 
that duty station, he was pushed backwards, slipped, and fell.  
As he fell to the ground, he hit his head against a beam and then 
his head hit on the concrete floor.  He contends that he lost 
consciousness and awoke at the Fallon Naval Hospital.  He 
contends that he stayed overnight at the hospital, but that he 
did not want to continue treatment and was able to persuade his 
physician to agree to his discharge, despite his continuing 
headaches and neck pain.  He contends that as part of the 
agreement of discharge, record of the hospitalization was removed 
from his service file.  He contends that since that incident, he 
has experienced daily neck pain, and that he also experiences 
dizziness when he moves his neck in certain directions.   

Service medical records are negative for the incident described 
above, and additionally do not demonstrate that the Veteran 
sustained trauma to his head or cervical spine.  To that extent, 
an October 1975 dental questionnaire shows that the Veteran 
checked "no" to any convulsions or dizzy spells.  Additionally, 
on April 1977 separation examination, the Veteran checked "no" 
to a spine or neurologic condition, and no cervical spine injury 
or trauma, or in-service hospitalization, was documented or 
diagnosed.  In June 2006, the Fallon Medical Branch reported that 
they were an outpatient facility, and that all records relating 
to the Veteran would have been associated with his service 
medical records at the National Personnel Records Research 
Center.  

Post-service treatment records show that in February 1995, the 
Veteran was treated by a chiropractor who found lateral tipping 
of the first cervical vertebra along with rotation of the C2 
vertebra.  The Veteran underwent cervical adjustments which 
helped his symptoms.  The chiropractor opined that the Veteran's 
cervical spine disability could well be related to the 1973 blow 
to the head.  In April 1997, the same chiropractor characterized 
the Veteran's cervical spine disability as C1-2 segmental 
dysfunction, or hypomobility.  

An October 2004 X-ray revealed right shoulder impingement.  An 
October 2008 X-ray revealed degenerative changes involving discs 
and facets.  There was tilting of the head towards the right 
which might have reflected spasms or guarding.

On June 2009 private chiropractic examination, the Veteran 
reported stiffness, soreness, and achiness in his neck, along 
with credits on neck movements.  He had additional symptoms of 
vertigo and upper extremity radiation.  He reported a fall that 
injured his low back when he was nine and a fall that injured his 
mid back in 1991 while walking downstairs.  The impression was 
chronic recurring cervical segmental dysfunction with spondylosis 
in the mid to lower cervical spine.  The chiropractor, in keeping 
with his previous conclusions, stated that the initial cause for 
the Veteran's biomechanical dysfunction was the 1973 trauma to 
the head and loss of consciousness.  

On July 2009 private musculoskeletal examination, the Veteran 
reported that while in-service, another marine pushed him 
violently in the chest and he fell backwards, hitting his head on 
a support beam and then on a cement floor.  He stated that he 
lost consciousness for twelve hours.  While unconscious, he 
experienced convulsive movements of his hands and feet.  He was 
taken by ambulance to the Naval Air Station in Fallon, Nevada.  
He recalled that while he was hospitalized, X-rays were taken of 
his skull and he was advised to stay in the hospital due to 
nausea, vomiting, severe headaches, and confusion.  However, due 
to his combative persistence, he was able to sign out against 
medical advice.  He reported that for the next few months after 
the injury, he had severe headaches and dizziness, with onset of 
neck pain by 1980.  He reported a diagnosis of carpal tunnel 
syndrome in 2005 related to the pain in his upper extremities.  
After physically examining the Veteran, the physician reviewed 
the service medical records and various treatment records since 
service, and concluded that there was a reasonable causal nexus 
between the January 1973 blow to the head and loss of 
consciousness and the development of the multiple subsequent 
diagnosis. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In this 
case, despite the lack of the supporting service medical records, 
the Veteran is competent to state that he experienced trauma to 
his cervical spine while in service.  The record also shows that 
he currently suffers from a cervical spine disability.  The 
Veteran has submitted two private opinions that his current 
cervical spine disability is related to his in-service injury.  
However, the chiropractic opinion appears to be based solely upon 
a history provided by the Veteran, and because such history is 
inconsistent with the record, the probative value of the opinion 
is lessened.  In that regard, the Board is not bound to accept 
medical opinions that are based on history supplied by the 
Veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background, as the 
positive opinions appear to have been in this case.  Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  

Similarly, the July 2009 private opinion appears to be based upon 
a more severe contention than previously stated, namely, that he 
was forcefully pushed when he hit his head against a beam and 
concrete floor losing consciousness.  Also, neither opinion 
presents a rationale for the opinions offered because they do not 
explain how the in-service blow to the head resulted in the 
current cervical spine disability.  As a VA examiner has not yet 
had the opportunity to review the Veteran's claims folder and 
render an opinion as to whether the Veteran's current cervical 
spine disability is related to the contended injury sustained in 
service, and such a relationship remains unclear to the Board, a 
remand for an examination and etiological opinion is necessary to 
adjudicate the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

With regard to the claim for a service connection for a cardiac 
disability, the Veteran's service medical records show that on 
November 1971 entrance examination, the Veteran reported a 
history of palpitations or pounding heart.  The assessment was 
palpitations with nervousness.  A separate document shows that 
the Veteran gave a history of a heart murmur.  The condition was 
assessed as a functional heart murmur and he was accepted for 
service.  On April 1977 separation examination, the Veteran 
denied any heart condition, and no cardiac condition was 
diagnosed.  

Post-service treatment records show that in 1992, the Veteran was 
diagnosed with Wolf-Parkinson-White syndrome with 
supraventricular tachycardia.  Associated records show normal 
sinus rhythm.  In November 2002, the Veteran underwent a stress 
test and electrocardiogram due to chest pain.  There was no 
history of coronary artery disease.  The assessment was a 
negative electrocardiogram and good stress test.  In March 2003, 
the Veteran was being treated for hypertension and was doing well 
on his current blood pressure medication.  In March 2005, the 
Veteran reported to the hospital due to chest pain.  He reported 
that he had chest pressure that had been present for one week.  
The pain was intermittent and that day he felt like he would 
faint.  Cardiac catherization revealed clean arteries.  No 
cardiac condition was diagnosed and the cause of the pain was 
thought to possibly be epigastric in nature.  On follow-up 
examination, the Veteran reported recent spells of feeling dizzy 
and sweaty, with a feeling like he might faint.  He had lingering 
chest pain.  He was experiencing stress at work when he was 
promoted to become a supervisor.  The diagnosis was anxiety/panic 
disorder.  The Veteran was prescribed anti-anxiety medication and 
he was referred to a psychiatrist for stress management 
treatment.  In November 2008, the Veteran presented to the 
emergency room for dizziness and chest pain.  He reported that he 
had experienced chest pain in the morning and had felt dizzy when 
he turned his head.  He became nauseous and had vomited.  He had 
recently begun a new course of psychiatric medication for his 
anxiety and depression.  The assessment was acute labyrinthitis 
and atypical chest pain.  He was discharged and prescribed 
medication for his symptoms of dizziness. 

At his June 2009 video hearing and May 2010 travel hearing before 
the Board, the Veteran reported that his cardiac symptoms mostly 
occurred when on his back and attempting to turn his head.  He 
also experienced dizziness and feelings of loss of balance when 
he stood from a squatting position.  

Because the Veteran has a diagnosed cardiac condition of Wolfe-
Parkinson-White syndrome, the Board finds that an examination is 
needed to determine whether that disability is related to his 
service or whether any pre-existing heart disability was 
aggravated by service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine 
examination to ascertain the etiology of his 
cervical spine disability.  The claims file 
must be reviewed by the examiner and the 
examination report should note that review.  
The examiner should provide the rationale for 
all opinions provided.  The examiner should 
specifically opine as to whether it is as 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
cervical spine disability is related to his 
active service, including the contended in-
service trauma to the head.  In addition to 
the service medical records, the examiner 
should consider the Veteran's statements 
regarding his symptoms in service and his 
statements of continuous symptoms of cervical 
spine problems after service.  If the 
Veteran's cervical spine disability is more 
likely attributable to factors unrelated to 
his military service, the examiner should 
specifically so state.

2.  Schedule the Veteran for a VA 
cardiovascular examination to ascertain the 
etiology of his cervical spine disability.  
The claims file must be reviewed by the 
examiner and the examination report should 
note that review.  The examiner should 
provide the rationale for all opinions 
provided.  In addition to the service medical 
records, the examiner should consider the 
Veteran's statements regarding his symptoms 
in service and his statements of continuous 
symptoms after service.  If the Veteran's 
cervical spine disability is more likely 
attributable to factors unrelated to his 
military service, the examiner should 
specifically so state.  The examiner should 
provide the following opinions:

a)  Diagnose all cardiac disabilities.

b)  Is there clear and unmistakable 
evidence that any cardiac disability pre-
existed the Veteran's entrance to service?

c)  If so, did any pre-existing cardiac 
disability increase in severity beyond the 
natural progress of the disorder during his 
service?

d)  Is it at least as likely as not (50 
percent probability or greater) that any 
cardiac disability that did not clearly and 
unmistakably pre-exist service was incurred 
during the Veteran's service.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case.  
Allow the appropriate time for response, then 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


